—Motion by appellant for reargument on appeal from a judgment of the Supreme Court, Kings Court, rendered March 5, 1982, which was affirmed by order of this court dated October 29, 1984 (People v Davis, 104 AD2d 1046).
Motion granted, and, upon the submission of a reply brief by appellant’s counsel, John F. Clennan, pursuant to this court’s order dated April 15, 1985, and consideration of the points raised therein, including the propriety of the sentences imposed, the original determination is adhered to. Brown, J. P., Niehoff, Rubin and Fiber, JJ., concur.